internal_revenue_service number release date index number --------------------------------- ------------------------------------- -------------- -------------------------------------- ---------------------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact gregory burns telephone number ---------------------- refer reply to cc tege eb hw plr-101580-16 date date legend taxpayer -------------------------------------- company a ------------------------------------- company b ----------------------------------- retirement_plan a --------------------------------------------- retirement_plan b ---------------------------------------------------------- retirement_plan c ------------------------------------------------------------ health plan for retirees --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------- reimbursement arrangement plan ------------------------------------------------------------------- ------------------------- medical account plan ------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------- year ------- year ------- year ------- year ------- plr-101580-16 year ------- year ------- year ------- y ------------------ date --------------------- dear ----------------- this letter responds to your date ruling_request submitted by your authorized representatives as supplemented by correspondence dated date requesting rulings on the federal tax consequences of a proposed arrangement under sec_105 sec_106 and sec_401 of the internal_revenue_code the code and their accompanying regulations the following facts and representations are submitted under penalties of perjury in support of your request company a maintained retirement_plan a a defined_benefit_plan qualified under sec_401 of the code in year retirement_plan a sponsored by company a was amended to add a retiree health account described in sec_401 of the code no employee contributions were required to be made to the retirement_plan a h account retirement_plan a received a favorable determination_letter from the internal_revenue_service following the amendment which added the h account in year sec_2 and in accordance with a special transition rule set forth in section of the omnibus budget reconciliation act of p l all of the eligibility conditions for which company a satisfied company a made direct contributions to the retirement_plan a h account of approximately dollar_figurey at no time did company a transfer any assets from retirement_plan a including any transfer of assets pursuant to sec_420 of the code to the retirement_plan a h account following year company a made no further contributions to that h account company b was formed in year as a subsidiary of company a in year at the time company a formed company b as a subsidiary company b adopted retirement_plan b identical in its terms to retirement_plan a and including a h account at the same time a portion of the assets of retirement_plan a were transferred from retirement_plan a to retirement_plan b and assets from the retirement_plan a h plr-101580-16 account were transferred to the retirement_plan b h account since company b’s formation no contributions were made by company b to the retirement_plan b h account in year company b became a separate publicly-traded company thereafter company b continued to maintain retirement_plan b including the h account no employee contributions were made to retirement_plan b and company b has made no additional contributions to the retirement_plan b h account taxpayer was formed in year as a subsidiary of company b in year at the time company b formed taxpayer as a subsidiary taxpayer adopted retirement_plan c identical in its terms to retirement_plan b at the same time a portion of the assets of retirement_plan b were transferred from retirement_plan b to retirement_plan c and assets from the retirement_plan b h account were transferred to the retirement_plan c h account since taxpayer’s formation no contributions were made by taxpayer to the retirement_plan c h account taxpayer represents that a determination_letter request for the initial qualification of retirement_plan c was submitted to the irs and is pending review at the time of this private_letter_ruling request in year taxpayer became a separate publicly-traded company thereafter taxpayer continued to maintain retirement_plan c including the h account no employee contributions were made to retirement_plan c and taxpayer has not made any additional contributions to the retirement_plan c h account all retired employees of taxpayer who are eligible to receive medical benefits under the retirement_plan c h account are eligible to receive retirement benefits under retirement_plan c or are retired from employment with taxpayer by reason of permanent disability continuously since becoming a separate publicly-traded company in year taxpayer has maintained a traditional major medical plan for its retirees under the health plan for retirees for a certain group of retirees the grandfathered group taxpayer was obligated to maintain such medical benefits pursuant to the transactions that resulted in company b and taxpayer becoming separate publicly-traded companies commencing in year taxpayer has used the retirement_plan c h account to reimburse certain individual_health_insurance premiums and not any other sec_213 expenses for members of the grandfathered group their spouses and certain of their dependents for eligible retirees in the grandfathered group who are under age the h account is used to subsidize a portion of the monthly medical plan premiums under the health plan for retirees for taxpayer’s eligible retirees in the grandfathered group who turn age and are enrolled in medicare the h account is used to provide reimbursement under the reimbursement arrangement plan of premiums for medicare and certain individual_health_insurance premiums plr-101580-16 in year taxpayer adopted the medical account plan which is a retiree-only health reimbursement account plan established in accordance with sec_105 of the code and unconnected to retirement_plan c the h account or the reimbursement arrangement plan the medical account plan is for the benefit of eligible retirees and totally disabled former employees not included in the grandfathered group the non- grandfathered group taxpayer represents that certain members of the non- grandfathered group including individuals who have retired from employment with taxpayer by reason of permanent disability may be eligible to receive benefits under the medical account plan but not under retirement_plan c the plan document and summary_plan_description of the medical account plan provided by taxpayer provides that an individual may not receive benefits under the medical account plan at any time while an active employee whether part-time or full-time of taxpayer based on conversations with your representatives we therefore understand that as a retiree-only plan the medical account plan covers no active employees prior to age former employees in the non-grandfathered group are eligible to purchase coverage for themselves their spouse and their eligible dependents under the health plan for retirees but receive no premium subsidy a member of the non-grandfathered group can use amounts available under the medical account plan which is a notional account to pay premiums for the health plan for retirees medicare or certain individual_health_insurance purchased on the open market for members of the grandfathered group their spouses and certain of their dependents in addition the plan document and summary_plan_description of the medical account plan provided by taxpayer provides that effective date amounts paid under the medical account plan can be used to pay premiums for certain other employer-sponsored ie non-taxpayer sponsored health coverage under a group_health_plan that does not cover any active employee sec_2 that are substantiated to have been paid to such a plan on an after-tax basis the retirement_plan c h account is not currently used to provide any of the amounts paid under the medical account plan taxpayer is under no obligation contractual or otherwise to provide any benefit to the non-grandfathered group under the medical account plan on date retirement_plan c the health plan for retirees and medical account plan were closed to new entrants who did not meet certain age and service requirement sec_1 accordingly we assume that the medical account plan is under sec_9831 exempt from chapter of the code including the market reform provisions of the patient protection and affordable_care_act incorporated into chapter by sec_9815 accordingly we assume that such a group_health_plan is under sec_9831 exempt from chapter of the code including the market reform provisions of the patient protection and affordable_care_act incorporated into chapter by sec_9815 plr-101580-16 prior to date or who had not become disabled prior to that date individuals falling into this category are referred to here as the excluded group taxpayer represents that although taxpayer has made no contributions to the retirement_plan c h account at any time after year the account has assets in excess of all current and reasonably anticipated future obligations to members of the grandfathered group taxpayer will amend retirement_plan c including the terms under which it established the h account and the medical account plan to permit the retirement_plan c h account to reimburse members of the non-grandfathered group for premiums eligible for reimbursement under the medical account plan that are considered sickness accident hospitalization or medical_expenses under sec_401 of the code and sec_1_401-14 of the income_tax regulations all members of the non-grandfathered group who receive the benefit of such reimbursements from the retirement_plan c h account are also eligible to receive retirement benefits under retirement_plan c or have retired from employment with taxpayer by reason of permanent disability no portion of the h account will be used to provide any benefit or reimbursement to any member of the excluded group or to any member of the non-grandfathered group who does not meet the requirements to be considered retired employees their spouses or their dependents under sec_401 of the code and sec_1_401-14 of the income_tax regulations taxpayer further represents that the retirement_plan c h account was not funded directly or indirectly by a code sec_420 transfer the retiree medical account is an health_reimbursement_arrangement as defined in notice_2002_45 2002_2_cb_93 taxpayer does not have a contractual obligation to fund the medical account plan and may amend_or_terminate its retiree health_plans at any time use of the retirement_plan c h account to reimburse eligible individuals of the non-grandfathered group who are retired employees their spouses or their dependents under sec_401 of the code and sec_1_401-14 of the income_tax regulations eligible individuals for eligible health plan premiums will not affect benefits that are already being paid through the retirement_plan c h account the medical account plan is currently and at all times following the implementation of the use of the retirement_plan c h account to reimburse eligible individuals for eligible health plan premiums will remain unfunded and no eligible_individual will be entitled to any amount under the medical account plan in excess of premiums requested to be reimbursed under the retirement_plan c h account and plr-101580-16 until premium reimbursements are made under the medical account plan all medical account plan-related funds will remain in the retirement_plan c h account and in the event of termination of either retirement_plan c or the medical account plan all such amounts remaining in the h account after satisfaction of all liabilities to provide medical benefits will be subject_to sec_401 including sec_401 and the excise_tax on reversions pursuant to sec_4980 rulings requested taxpayer requests rulings that use of the retirement_plan c h account to reimburse eligible individuals of the non-grandfathered group who are retired employees their spouses or their dependents under sec_401 of the code and sec_1_401-14 of the income_tax regulations eligible individuals for eligible health plan premiums will not violate sec_401 of the code and sec_1_401-14 of the income_tax regulations or otherwise cause retirement_plan c to lose it its tax-qualified status under sec_401 of the code contributions from the retirement_plan c h account to the medical account plan accounts of eligible individuals that are used solely for reimbursements of eligible health plan premiums for those individuals in accordance with the terms of the medical account plan are excludible from the gross_income of those individuals under sec_106 and reimbursements of eligible health plan premiums to eligible individuals from the retirement_plan c h account and through the medical account plan in accordance with the terms of the medical account plan are excludible from the gross_income of those individuals under sec_105 law sec_61 of the code and sec_1_61-21 of the income_tax regulations provide that except as otherwise provided in subtitle a gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_105 provides that except as otherwise provided in this section amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses plr-101580-16 for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by him for the medical_care as defined in sec_213 of the taxpayer his spouse his dependents as defined in sec_152 determined without regard to subsections b b and d b thereof and any child as defined in sec_152 of the taxpayer who as of the end of the taxable_year has not attained age any child to whom sec_152 applies shall be treated as a dependent of both parents for purposes of this subsection sec_106 provides that gross_income does not include contributions by the employer to accident or health_plans for compensation through insurance or otherwise to his employees for personal injuries or sickness sec_1_106-1 of the income_tax regulations provides that the gross_income of an employee does not include contributions which the employee’s employer makes to an accident_or_health_plan for compensation through insurance or otherwise for personal injuries or sickness to the employee or the employee’s spouse or dependents as defined in sec_152 sec_401 describes requirements for a qualified_trust that is created or organized in the united_states and forms part of a pension_plan of an employer that is for the exclusive benefit of the employer’s employees or their beneficiaries sec_501 provides in pertinent part that an organization described in sec_401 is generally exempt from income_tax in pertinent part sec_401 provides that under regulations prescribed by the secretary and subject_to the provisions of sec_420 a pension or annuity plan may provide for the payment of benefits for sickness accident hospitalization and medical_expenses of retired employees their spouses and their dependents but only if- such benefits are subordinate to the retirement benefits provided by the plan a separate_account is established and maintained for such benefits the employer's contributions to such separate_account are reasonable and ascertainable it is impossible at any time prior to the satisfaction of all liabilities under the plan to provide such benefits for any part of the corpus or income of such separate_account to be within the taxable_year or thereafter used for or diverted to any purpose other than the providing of such benefits and notwithstanding the provisions of subsection a upon the satisfaction of all liabilities under the plan to provide such benefits any amount remaining in such separate_account must under the terms of the plan be returned to the employer sec_1_401-14 of the income_tax regulations provides that under sec_401 a qualified_pension or annuity plan may make provision for the payment of sickness plr-101580-16 accident hospitalization and medical_expenses for retired employees their spouses and their dependents the term medical benefits described in sec_401 is used in this section to describe such payments sec_1_401-14 of the income_tax regulations provides that under sec_401 a qualified_pension or annuity plan may provide for the payment of medical benefits described in sec_401 only for retired employees their spouses or their dependents to be retired for purposes of eligibility to receive medical benefits described in sec_401 an employee must be eligible to receive retirement benefits provided under the pension_plan or else be retired by an employer providing such medical benefits by reason of permanent disability for purposes of the preceding sentence an employee is not considered to be eligible to receive retirement benefits provided under the plan if he is still employed by the employer and a separation from employment is a condition to receiving the retirement benefits in revrul_2002_41 2002_2_cb_75 an employer sponsors a health_reimbursement_arrangement hra that is paid for solely by the employer and not through salary reduction contributions the hra reimburses substantiated medical_care expenses as defined in sec_213 of participating employees and their spouses and dependents as defined in sec_152 up to a maximum annual reimbursement amount unused amounts from one coverage period are carried forward to subsequent coverage periods participating employees have no right to receive cash or any other benefit in lieu of medical expense reimbursements in situation of revrul_2002_41 the maximum reimbursement amount under the hra that is not applied to reimburse medical_care expenses before an employee retires or otherwise terminates employment continues to be available after retirement or termination for any medical_care expense incurred by the former employee or the former employee's spouse and dependents the ruling concludes that coverage and reimbursements made under the hra are excludable from the gross_income of participating employees under sec_106 and sec_105 notice_2002_45 2002_2_cb_93 describes the tax treatment of hras the notice explains that a tax-favored hra is an arrangement that is paid for solely by the employer and not pursuant to a salary reduction election or otherwise under a sec_125 cafeteria_plan reimburses the employee for medical_care expenses as defined in sec_213 incurred by the employee or by the employee's spouse or dependents and provides reimbursements up to a maximum dollar amount with any unused portion of that amount at the end of the coverage period carried forward to subsequent coverage periods conclusion based on the facts and representations provided by taxpayer plr-101580-16 use of the retirement_plan c h account to reimburse eligible individuals of the non-grandfathered group who are retired employees their spouses or their dependents under sec_401 of the code and sec_1_401-14 of the income_tax regulations eligible individuals for eligible health plan premiums will not violate sec_401 of the code and sec_1_401-14 of the income_tax regulations or otherwise cause retirement_plan c to lose it its tax-qualified status under sec_401 of the code contributions from the retirement_plan c h account to the medical account plan accounts of eligible individuals that are used solely for reimbursements of eligible health plan premiums for those individuals in accordance with the terms of the medical account plan are excludable from those individuals’ gross_income under sec_106 as provided in the plan document and summary_plan_description of the medical account plan provided by taxpayer such contributions include amounts used to pay premiums for certain other employer-sponsored ie non-taxpayer sponsored health coverage under a group_health_plan that does not cover any active employee sec_3 that are substantiated to have been paid to such a plan on an after-tax basis these amounts are excluded from the eligible individual’s gross_income under sec_106 because they are used to pay the premium on a group_health_plan covering one or more employees the employee’s spouse and dependents or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one more employees the employee’s spouse and dependents reimbursements of eligible health plan premiums including premiums_paid to a group_health_plan on an after-tax basis by an eligible retired employee’s retired spouse as described in above to eligible individuals from the retirement_plan c h account and through the medical account plan in accordance with the terms of the medical account plan are excludible from the gross_income of those individuals under sec_105 these rulings are based on the assumption that retirement_plan b and retirement_plan c are qualified under sec_401 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2016_1 2016_1_irb_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation accordingly we assume that such a group_health_plan is under sec_9831 exempt from chapter of the code including the market reform provisions of the patient protection and affordable_care_act incorporated into chapter by sec_9815 plr-101580-16 retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2016_1 sec_11 except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives if you have any questions concerning this letter please contact gregory burns attorney at ---------------------- sincerely janet a laufer senior technician reviewer health welfare branch office of associate chief_counsel tax exempt government entities
